Exhibit 10.2

 
 
GOLDMAN SACHS & CO. | 85 BROAD STREET | NEW YORK, NEW YORK 10004 | TEL:
212-902-1000
 
Opening Transaction
 
To:
Dollar Tree Stores, Inc.
500 Volvo Parkway
Chesapeake, VA 23320
 
From:
 
Goldman, Sachs & Co.
 
Subject:
 
Accelerated Stock Buyback
 
Ref. No:
 
As provided in the Supplemental Confirmation
 
Date:
 
December 8, 2006



 
This master confirmation (“Master Confirmation”) dated as of December 8, 2006 is
intended to supplement the terms and provisions of certain Transactions (each, a
“Transaction”) entered into from time to time between Goldman, Sachs & Co.
(“GS&Co.”) and Dollar Tree Stores, Inc. (“Counterparty”). This Master
Confirmation, taken alone, is neither a commitment by either party to enter into
any Transaction nor evidence of a Transaction. The terms of any particular
Transaction shall be set forth in a Supplemental Confirmation in the form of
Annex A hereto (a “Supplemental Confirmation”), which shall reference this
Master Confirmation and supplement, form a part, and be subject to this Master
Confirmation. This Master Confirmation and each Supplemental Confirmation
together shall constitute a “Confirmation” as referred to in the Agreement
specified below.
 
The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc., are incorporated into this Master
Confirmation. This Master Confirmation and each Supplemental Confirmation
evidence a complete binding agreement between Counterparty and GS&Co. as to the
subject matter and terms of each Transaction to which this Master Confirmation
and the related Supplemental Confirmation relate and shall supersede all prior
or contemporaneous written or oral communications with respect thereto.
 
This Master Confirmation and each Supplemental Confirmation supplement, form a
part of, and are subject to an agreement in the form of the 1992 ISDA Master
Agreement (Multicurrency-Cross Border) (the “Agreement”) as if GS&Co. and
Counterparty had executed the Agreement on the date of this Master Confirmation
(but without any Schedule except for (i) the election of Loss and Second Method,
New York law (without regard to the conflicts of law principles) as the
governing law and US Dollars (“USD”) as the Termination Currency, (ii) the
election that subparagraph (ii) of Section 2(c) will not apply to the
Transactions, (iii) the replacement of the word “third” in the last line of
Section 5(a)(i) with the word “first”, (iv) the election that the “Cross
Default” provisions of Section 5(a)(vi) shall apply to Counterparty and GS&Co.,
with a “Threshold Amount” of USD50 million and (v) the amendment of Section
5(a)(vi) to delete the phrase “or becoming capable at such time of being
declared” in the seventh line thereof).
 
For each Transaction, all provisions contained or incorporated by reference in
the Agreement shall govern this Master Confirmation and the Supplemental
Confirmation relating to such Transaction except as expressly modified herein or
in such Supplemental Confirmation.
 
If, in relation to any Transaction to which this Master Confirmation and
Supplemental Confirmation relate, there is any inconsistency between the
Agreement, this Master Confirmation, any Supplemental Confirmation and the
Equity Definitions, the following will prevail for purposes of such Transaction
in the order of precedence indicated: (i) such Supplemental Confirmation; (ii)
this Master Confirmation; (iii) the Agreement; and (iv) the Equity Definitions.
 

--------------------------------------------------------------------------------


1.  On the third Clearance System Business Day following the Trade Date for each
Transaction (the “Initial Settlement Date”), GS&Co. will deliver to Counterparty
a number of Shares equal to the Number of Shares for the relevant Transaction,
and Counterparty will pay to GS&Co. cash in immediately available funds in an
amount to be specified in the Supplemental Confirmation (the “Initial Purchase
Price”) equal to the product of the Initial Share Price (as set forth below) and
the Number of Shares. The additional terms of each Transaction set forth below
are intended to be in substance and effect an adjustment to the Initial Purchase
Price. Solely for the purposes of the Equity Definitions, each Transaction shall
be treated as if it were a Share Forward Transaction. However, the parties
acknowledge that the Transaction is a Share buyback transaction and is not
intended to effect a net issuance of shares or raise equity capital for
Counterparty. Set forth below are the terms and conditions which, together with
the terms and conditions set forth in each Supplemental Confirmation (in respect
of each relevant Transaction), shall govern each such Transaction.
 
General Terms:
 
Trade Date:
 
For each Transaction, as set forth in the Supplemental Confirmation.
 
Seller:
 
Counterparty
 
Buyer:
 
GS&Co.
 
Shares:
 
Shares of common stock, $1.00 par value, of Counterparty (Ticker: DLTR)
 
Initial Share Price:
 
For each Transaction, as set forth in the Supplemental Confirmation.
 
Forward Price:
 
For each Transaction, the Initial Share Price for such Transaction.
 
Prepayment:
 
Not Applicable
 
Variable Obligation:
 
Not Applicable
 
Exchange:
 
NASDAQ Global Select Market
 
Related Exchange(s):
 
All Exchanges
 
Market Disruption Event:
 
The definition of “Market Disruption Event” in Section 6.3(a) of the Equity
Definitions is hereby amended by replacing the words “at any time during the
one-hour period that ends at the relevant Valuation Time” in the third line
thereof with the words “at any time on any Scheduled Trading Day during the
Valuation Period or” after the word “material”.

 
2

--------------------------------------------------------------------------------


Valuation:
 
Valuation Period:
 
Each Scheduled Trading Day during the period commencing on and including the
First Valuation Date, to and including the Valuation Date (but excluding any
day(s) on which the Valuation Period is suspended in accordance with Section 5
herein).
 
 
Notwithstanding anything to the contrary in the Equity Definitions, to the
extent that a Disrupted Day occurs in the Valuation Period, the Calculation
Agent may postpone the Valuation Date. In such event, the Calculation Agent must
determine whether (i) such Disrupted Day is a Disrupted Day in full, in which
case such Disrupted Day shall not be included for purposes of determining the
Settlement Price, or (ii) such Disrupted Day is a Disrupted Day only in part, in
which case the VWAP Price for such Disrupted Day shall be determined by the
Calculation Agent based on Rule 10b-18 eligible transactions in the Shares on
such Disrupted Day effected before the relevant Market Disruption Event occurred
and/or after the relevant Market Disruption Event ended, and the weighting of
the VWAP Prices for the relevant Scheduled Trading Days during the Valuation
Period shall be adjusted by the Calculation Agent for purposes of determining
the Settlement Price, with such adjustments based on, among other factors, the
duration of any Market Disruption Event and the volume, historical trading
patterns and price of the Shares.
 
 
If a Disrupted Day occurs during the Valuation Period, and each of the nine
immediately following Scheduled Trading Days is a Disrupted Day, then the
Calculation Agent, in its discretion, may either (i) deem such ninth Scheduled
Trading Day to be an Exchange Business Day and determine the VWAP Price for such
ninth Scheduled Trading Day and adjust the weighting of the VWAP Prices for the
relevant Scheduled Trading Days during the Valuation Period as it deems
appropriate for purposes of determining the Settlement Price based on, among
other factors, the duration of any Market Disruption Event and the volume,
historical trading patterns and price of the Shares or (ii) disregard such day
for purposes of determining the Settlement Price and further postpone the
Valuation Date as it deems appropriate to determine the VWAP Price.
 
First Valuation Date:
 
For each Transaction, as set forth in the Supplemental Confirmation.
 
Valuation Date:
 
For each Transaction, the Scheduled Valuation Date set forth in the Supplemental
Confirmation (as the same may be postponed in accordance with the provisions
hereof); provided that GS&Co. shall have the right to designate any date (the
“Accelerated Valuation Date”) on or after the First Acceleration Date to be the
Valuation Date by providing notice to Counterparty of any such designation on
such date.
 
First Acceleration Date:
 
For each Transaction, as set forth in the Supplemental Confirmation.

 
3

--------------------------------------------------------------------------------


Settlement Terms:
 
Settlement Currency:
 
USD
 
Settlement Method Election:
 
Applicable; provided that (a) Section 7.1 of the Equity Definitions is hereby
amended by deleting the word “Physical” in the sixth line thereof and replacing
it with the words “Net Share” and (b) in the event that GS&Co. would be
obligated to deliver to Counterparty any Shares under Net Share Settlement, Cash
Settlement shall be applicable in lieu of Net Share Settlement.
 
Electing Party:
 
Counterparty
 
Settlement Method Election Date:
 
The earlier of (i) the fifth Scheduled Trading Day immediately prior to the
originally scheduled Valuation Date and (ii) the Accelerated Valuation Date, as
the case may be.
 
Default Settlement Method:
 
Cash Settlement
 
Forward Cash Settlement Amount:
 
An amount in the Settlement Currency equal to the Number of Shares multiplied by
an amount equal to (i) the Settlement Price minus (ii) the Forward Price.
 
Settlement Price:
 
The arithmetic mean of the VWAP Prices of the Shares for each Scheduled Trading
Day in the Valuation Period minus the Settlement Price Adjustment Amount.
 
Settlement Price Adjustment Amount:
 
For each Transaction, as set forth in the Supplemental Confirmation.
 
VWAP Price:
 
For any Exchange Business Day, as determined by the Calculation Agent based on
the NASDAQ 10b-18 Volume Weighted Average Price per Share for the regular
trading session (including any extensions thereof) of the Exchange on such
Exchange Business Day (without regard to pre-open or after hours trading outside
of such regular trading session for such Exchange Business Day), as published by
Bloomberg at 4:15 p.m. New York time (or 15 minutes following the end of any
extension of the regular trading session) on such Exchange Business Day, on
Bloomberg page “DLTR.Q <Equity> AQR_SEC” (or any successor thereto). For
purposes of calculating the VWAP Price, the Calculation Agent will include only
those trades that are reported during the period of time during which
Counterparty could purchase its own shares under Rule 10b-18(b)(2) and pursuant
to the conditions of Rule 10b-18(b)(3), each under the Securities Exchange Act
of 1934, as amended (the “Exchange Act”) (such trades, “Rule 10b-18 eligible
transactions”).
 
Counterparty’s Contact Details
 
 
for Purpose of Giving Notice:
 
Kent Kleeberger
 
 
500 Volvo Parkway
 
 
Chesapeake, VA 23320
 
GS&Co.’s Contact Details for
 
 
Purpose of Giving Notice:
 
Telephone No.: (212) 902-8996
 
 
Facsimile No.: (212) 902-0112
 
 
Attention: Equity Operations: Options and Derivatives
     
 
With a copy to:
 
 
Tracey McCabe
 
 
Equity Capital Markets
 
 
One New York Plaza
 
 
New York, NY 10004
 
 
Telephone No.: (212) 357-0428
 
 
Facsimile No.: (212) 902-3000

 
4

--------------------------------------------------------------------------------


Net Share Settlement:
 
Net Share Settlement Procedures:
 
Net Share Settlement shall be made in accordance with the procedures attached
hereto as Annex B.
 
Net Share Settlement Price:
 
The Relevant Price on the Net Share Valuation Date, as reduced by the per Share
amount of the underwriting discount and/or commissions agreed to pursuant to the
equity underwriting agreement contemplated by the Net Share Settlement
Procedures.
 
Valuation Time:
 
As provided in Section 6.1 of the Equity Definitions; provided that Section 6.1
of the Equity Definitions is hereby amended by inserting the words “Net Share
Valuation Date,” before the words “Valuation Date” in the first and third lines
thereof.
 
Net Share Valuation Date:
 
The Exchange Business Day immediately following the Valuation Date.
 
Net Share Settlement Date:
 
The third Exchange Business Day immediately following the Valuation Date.
 
Reserved Shares:
 
Initially, 700,000 Shares. The Reserved Shares may be increased or decreased in
a Supplemental Confirmation.
 
Relevant Price:
 
As provided in Section 1.23(b) of the Equity Definitions; provided that Section
1.23(b) of the Equity Definitions is hereby amended by replacing each occurrence
therein of “the Valuation Date or Averaging Date, as the case may be,” with the
term “such day.”

 
Share Adjustments:
 
Potential Adjustment Event:
 
Notwithstanding anything to the contrary in Section 11.2(e) of the Equity
Definitions, an Extraordinary Dividend shall not constitute a Potential
Adjustment Event.
 
Extraordinary Dividend:
 
For any calendar quarter, any dividend or distribution on the Shares with an
ex-dividend date occurring during such calendar quarter (other than any dividend
or distribution of the type described in Section 11.2(e)(i) or Section
11.2(e)(ii)(A) or (B) of the Equity Definitions).
 
Method of Adjustment:
 
Calculation Agent Adjustment

 
5

--------------------------------------------------------------------------------


Extraordinary Events:
 
Consequences of Merger Events and Tender Offers:
 
(a) Share-for-Share:
 
Modified Calculation Agent Adjustment
 
(b) Share-for-Other:
 
Cancellation and Payment
 
(c) Share-for-Combined:
 
Component Adjustment
 
Determining Party:
 
GS&Co.
 
Tender Offer:
 
Applicable
 
Nationalization, Insolvency or Delisting:
 
Cancellation and Payment; provided that in addition to the provisions of Section
12.6(a)(iii) of the Equity Definitions, it shall also constitute a Delisting if
the Exchange is located in the United States and the Shares are not immediately
re-listed, re-traded or re-quoted on any of the New York Stock Exchange, the
American Stock Exchange, The NASDAQ Global Select Market or The NASDAQ Global
Market (or their respective successors); and if the Shares are immediately
re-listed, re-traded or re-quoted on any such exchange or quotation system, such
exchange or quotation system shall be deemed to be the Exchange.



Notwithstanding anything to the contrary in the Equity Definitions, if, as a
result of a Merger Event, a Tender Offer, a Nationalization, an Insolvency or a
Delisting, Cancellation and Payment applies to one or more Transactions
hereunder (whether in whole or in part), an Additional Termination Event (with
the Transactions (or portions thereof) to which Cancellation and Payment applies
being the Affected Transactions, Counterparty being the sole Affected Party and
the Early Termination Date being the date on which such Transactions would be
cancelled pursuant to Article 12 of the Equity Definitions) shall be deemed to
occur, and, in lieu of Sections 12.7 and 12.8 of the Equity Definitions, Section
6 of the Agreement shall apply to such Affected Transactions.
 
Additional Disruption Events:

 
 

(a)  Change in Law:
 
Applicable
(b)  Insolvency Filing:
 
Applicable
(c)  Loss of Stock Borrow:
 
Applicable; provided that Sections 12.9(a)(vii) and 12.9(b)(iv) of the Equity
Definitions shall be amended by deleting the words “at a rate equal to or less
than the Maximum Stock Loan Rate” and replacing them with “at a rate of return
equal to or greater than zero”.
Hedging Party:
 
GS&Co.
Determining Party:
 
GS&Co.



6

--------------------------------------------------------------------------------


Notwithstanding anything to the contrary in the Equity Definitions, if, as a
result of an Additional Disruption Event, any Transaction is cancelled or
terminated, an Additional Termination Event (with such terminated Transaction(s)
being the Affected Transaction(s), Counterparty being the sole Affected Party
and the Early Termination Date being the date on which such Transaction(s) would
be cancelled or terminated pursuant to Article 12 of the Equity Definitions)
shall be deemed to occur, and, in lieu of Sections 12.7 and 12.8 of the Equity
Definitions, Section 6 of the Agreement shall apply to such Affected
Transaction(s).
 
Non-Reliance/Agreements and
Acknowledgments Regarding
Hedging Activities/Additional
Acknowledgements:    Applicable
 
Net Share Settlement Upon
 
 
Early Termination:
 
Counterparty shall have the right, in its sole discretion, in lieu of making any
payment required to be made by it (the “Early Termination Amount”) pursuant to
Sections 6(d) and 6(e) of the Agreement following the occurrence of an Early
Termination Date in respect of the Transaction (other than any Early Termination
Date occurring as a result of a Share-for-Other or Share-for-Combined Merger
Event or Tender Offer in respect of the portion of the consideration for the
Shares consisting of cash), elect to settle its obligation to pay the Early
Termination Amount in Shares in accordance with the terms, and subject to the
conditions, for Net Share Settlement herein by giving written notice to GS&Co.
of such election on the day that the notice fixing an Early Termination Date is
effective. If Counterparty elects Net Share Settlement under such
circumstances: (a) the Net Share Valuation Date shall be the Early Termination
Date, which shall be either the Exchange Business Day that such notice is
effective or the first Exchange Business Day immediately following the Exchange
Business Day that such notice is effective, (b) the Net Share Settlement Date
shall be deemed to be the Exchange Business Day immediately following the Early
Termination Date and (c) all references to Forward Cash Settlement Amount in
Annex B hereto shall be deemed references to the Early Termination Amount.
 
Transfer:
 
Notwithstanding anything to the contrary in the Agreement, GS&Co. may assign,
transfer and set over all rights, title and interest, powers, privileges and
remedies of GS&Co. under any Transaction, in whole or in part, to an affiliate
of GS&Co. whose obligations are guaranteed by The Goldman Sachs Group, Inc.
without the consent of Counterparty.
 
Counterparty Payment Instructions:
 
To be provided by Counterparty

 
2.  Calculation Agent: GS&Co.; provided that any disagreement regarding any
determination made by the Calculation Agent shall be resolved in accordance with
Section 20 of this Master Confirmation.
 
3.  Representations, Warranties and Covenants of GS&Co. and Counterparty. In
addition to the representations and warranties in the Agreement, each party
represents, warrants and covenants to the other party that:
 
7

--------------------------------------------------------------------------------


(a)  Eligible Contract Participant. (i) It is an “eligible contract
participant”, as defined in the U.S. Commodity Exchange Act, as amended and (ii)
is entering into each Transaction hereunder as principal (and not as agent or in
any other capacity, fiduciary or otherwise) and not for the benefit of any third
party.
 
(b)  Accredited Investor. Each party acknowledges that the offer and sale of
each Transaction to it is intended to be exempt from registration under the
Securities Act of 1933, as amended (the “Securities Act”), by virtue of Section
4(2) thereof and the provisions of Regulation D promulgated thereunder
(“Regulation D”). Accordingly, each party represents and warrants to the other
that (i) it has the financial ability to bear the economic risk of its
investment in each Transaction and is able to bear a total loss of its
investment, (ii) it is an “accredited investor” as that term is defined under
Regulation D, (iii) it will purchase each Transaction not with a view to the
distribution or resale thereof in a manner that would violate the Securities Act
and (iv) the disposition of each Transaction is restricted under this Master
Confirmation, the Securities Act and state securities laws.
 
4.  Additional Representations, Warranties and Covenants of GS&Co. In addition
to the representations, warranties and covenants in the Agreement and those
contained herein, GS&Co. hereby represents, warrants and covenants to
Counterparty that:
 
(a)  with respect to purchases of Shares by GS&Co. in connection with any
Transaction during the Valuation Period for such Transaction (other than any
purchases made by GS&Co. in connection with dynamic hedge adjustments of
GS&Co.’s exposure to any Transaction as a result of any equity optionality
contained in such Transaction), GS&Co. will use good faith efforts to effect
such purchases in a manner so that, if such purchases were made by Counterparty,
they would meet the requirements of Rule 10b-18(b)(2), (3) and (4), and effect
calculations in respect thereof, taking into account any applicable Securities
and Exchange Commission no-action letters as appropriate and subject to any
delays between the execution and reporting of a trade of the Shares on the
Exchange and other circumstances beyond GS&Co.’s control;
 
(b)  it will conduct its purchases in connection herewith in a manner that would
not be deemed to constitute a tender offer within the meaning of Section
14(d)(1) of the Exchange Act; and
 
(c)  for the avoidance of doubt, GS&Co. has implemented reasonable policies and
procedures, taking into consideration the nature of its business, to ensure that
individuals making investment decisions would not violate laws prohibiting
trading on the basis of material nonpublic information. Such individuals shall
not be in possession of material nonpublic information during all relevant times
beginning on the date hereof and continuing through the Valuation Period for any
Transaction.
 
5.  Additional Representations, Warranties and Covenants of Counterparty. In
addition to the representations, warranties and covenants in the Agreement and
those contained herein, as of (i) the date hereof and (ii) the period of time
from the Trade Date for each Transaction hereunder until the time that each
party has fully performed all of its obligations under such Transaction,
Counterparty represents, warrants and covenants to GS&Co. that:
 
(a)  assuming the accuracy of the representations by GS&Co. in Section 4(b)
hereof, the purchase or writing of each Transaction and the transactions
contemplated hereby do not and will not violate Rule 13e-1 or Rule 13e-4 under
the Exchange Act;
 
(b)  it is not entering into any Transaction (i) on the basis of, and is not
aware of, any material non-public information with respect to the Shares (ii) in
anticipation of, in connection with, or to facilitate, a distribution of its
securities, a self tender offer or a third-party tender offer or (iii) to create
actual or apparent trading activity in the Shares (or any security convertible
into or exchangeable for the Shares) or to raise or depress or otherwise
manipulate the price of the Shares (or any security convertible into or
exchangeable for the Shares);
 
(c)  (i) each Transaction is being entered into pursuant to a publicly disclosed
Share buy-back program; (ii) its Board of Directors has approved the use of
derivatives to effect the Share buy-back program; and (iii) Counterparty shall
immediately retire the Shares purchased in any Transaction;
 
8

--------------------------------------------------------------------------------


(d)  without limiting the generality of Section 13.1 of the Equity Definitions,
Counterparty acknowledges that GS&Co. is not making any representations or
warranties with respect to the treatment of any Transaction under FASB
Statements 128, 133 (as amended), 149 or 150, EITF 00-19, 01-6 or 03-6 (or any
successor issue statements) or under the Financial Accounting Standards Board’s
Liabilities & Equity Project;
 
(e)  Counterparty is in compliance with its reporting obligations under the
Exchange Act in all material respects and its most recent Annual Report on Form
10-K, together with all reports subsequently filed by it pursuant to the
Exchange Act, taken together and as amended and supplemented to the date of this
representation, do not, as of their respective filing dates, contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading;
 
(f)  Counterparty shall report each Transaction as required under Regulation S-K
and/or Regulation S-B under the Exchange Act, as applicable;
 
(g)  Counterparty is not, and will not be, engaged in a “distribution” of Shares
or securities that are convertible into, or exchangeable or exercisable for
Shares for purposes of Regulation M promulgated under the Exchange Act
(“Regulation M”) at any time during the period commencing on the first day of
the Valuation Period and ending on the last day of the Valuation Period or, in
the event GS&Co. designates an Accelerated Termination Date or either party
designates an Early Termination Date or an Early Termination Date is deemed to
occur, the 15th Exchange Business Day immediately following such Accelerated
Termination Date or Early Termination Date, as the case may be, or such earlier
day as elected by GS&Co. and communicated to Counterparty on such day (the
“Relevant Period”) unless Counterparty has provided written notice to GS&Co. of
such distribution (a “Regulation M Distribution Notice”) not later than the
Scheduled Trading Day immediately preceding the first day of the relevant
“restricted period” (as defined in Regulation M); Counterparty acknowledges that
any such notice may cause the Valuation Period to be extended or suspended
pursuant to Section 6 below; accordingly, Counterparty acknowledges that its
delivery of such notice must comply with the standards set forth in Section 7
below;
 
(h)  Counterparty acknowledges that each Transaction is a derivatives
transaction in which it has granted GS&Co. an option; GS&Co. may purchase shares
for its own account at an average price that may be greater than, or less than,
the price paid by Counterparty under the terms of the related Transaction;
 
(i)  on the Trade Date for each Transaction and on each day of the Valuation
Period for such Transaction, Counterparty is not and will not be “insolvent” (as
such term is defined under Section 101(32) of the U.S. Bankruptcy Code (Title 11
of the United States Code) (the “Bankruptcy Code”)) and Counterparty would be
able to purchase a number of Shares equal to the Number of Shares in compliance
with the laws of the jurisdiction of Counterparty’s incorporation;
 
(j)  Counterparty is not and, after giving effect to any Transaction, will not
be, required to register as an “investment company” as such term is defined in
the Investment Company Act of 1940, as amended;
 
(k)  with the exception of the Collared Accelerated Stock Buyback transaction
(the “Collared ASB Transaction”) evidenced by the confirmation dated December 8,
2006 between Counterparty and GS&Co. and the Supplemental Confirmation thereto
dated December 8, 2006, it has not and, during the Relevant Period for any
Transaction, will not enter into agreements similar to the Transactions
described herein where any initial hedge period (however defined), the valuation
period (however defined) or the relevant period (however defined) in such other
transaction will overlap at any time (including as a result of extensions in
such initial hedge period, valuation period or relevant period as provided in
the relevant agreements) with any Relevant Period under this Master
Confirmation. In the event that the initial hedge period, valuation period or
relevant period in any other similar transaction overlaps with any Relevant
Period under this Master Confirmation as a result of an extension of the
Valuation Date pursuant to Section 5 herein, Counterparty shall promptly amend
such transaction to avoid any such overlap.
 
6.  Suspension of Valuation Period. 
 
9

--------------------------------------------------------------------------------


(a)  If Counterparty concludes that it will be engaged in a distribution of the
Shares for purposes of Regulation M, Counterparty agrees that it will, on a day
no later than the Scheduled Trading Day immediately preceding the start of the
relevant restricted period, provide GS&Co. with a Regulation M Distribution
Notice. Upon the effectiveness of such Regulation M Distribution Notice, GS&Co.
shall halt any purchase of Shares in connection with hedging any Transaction
during the relevant restricted period (other than any purchases made by GS&Co.
in connection with dynamic hedge adjustments of GS&Co.’s exposure to any
Transaction as a result of any equity optionality contained in such
Transaction). If on any Scheduled Trading Day Counterparty delivers the
Regulation M Distribution Notice in writing (and confirms by telephone) by 8:30
a.m. New York City time (the “Notification Time”) then such notice shall be
effective as of such Notification Time. In the event that Counterparty delivers
such Regulation M Distribution Notice in writing and/or confirms by telephone
after the Notification Time, then such notice shall be effective as of 8:30 a.m.
New York City time on the following Scheduled Trading Day or as otherwise
required by law or agreed between Counterparty and GS&Co. Upon the effectiveness
of such Regulation M Distribution Notice, the Valuation Period shall be
suspended and the Valuation Date shall be postponed for each Scheduled Trading
Day in such restricted period; accordingly, Counterparty acknowledges that its
delivery of such notice must comply with the standards set forth in Section 7
below, including, without limitation, the requirement that such notice be made
at a time at which none of Counterparty or any officer, director, manager or
similar person of Counterparty is aware of any material non-public information
regarding Counterparty or the Shares.
 
(b)  In the event that GS&Co. reasonably concludes, in its good faith
discretion, based on advice of outside legal counsel, that it is appropriate
with respect to any legal, regulatory or self-regulatory requirements or related
policies and procedures (whether or not such requirements, policies or
procedures are imposed by law or have been voluntarily adopted by GS&Co.), for
it to refrain from purchasing Shares on any Scheduled Trading Day during the
Valuation Period, GS&Co. may by written notice to Counterparty (confirmed by
telephone) elect to suspend the Valuation Period for such number of Scheduled
Trading Days as is specified in the notice; provided that GS&Co. may exercise
this right to suspend only in relation to events or circumstances that are
unknown to it or any of its affiliates at the Trade Date of any Transaction,
occur within the normal course of its or any of its affiliates’ businesses, and
are not the result of deliberate actions of it or any of its affiliates with the
intent to avoid its obligations under the terms of any Transaction. The notice
shall not specify, and GS&Co. shall not otherwise communicate to Counterparty,
the reason for GS&Co.’s election to suspend the Valuation Period. The Valuation
Period shall be suspended and the Valuation Date shall be postponed for each
Scheduled Trading Day occurring during any such suspension. 
 
(c)  In the event that the Valuation Period is suspended pursuant to Section
6(a) or (b) above during the regular trading session on the Exchange, such
suspension shall be deemed to be an additional Market Disruption Event, and the
second and third paragraphs under “Valuation Period” shall apply.
 
7.  10b5-1 Plan. Counterparty represents, warrants and covenants to GS&Co. that
for each Transaction:
 
(a) Counterparty is entering into this Master Confirmation and each Transaction
hereunder in good faith and not as part of a plan or scheme to evade the
prohibitions of Rule 10b5-1 under the Exchange Act (“Rule 10b5-1”) or any
antifraud or anti-manipulation provisions of the federal or applicable state
securities laws and that it has not entered into or altered and will not enter
into or alter any corresponding or hedging transaction or position with respect
to the Shares. Counterparty acknowledges that it is the intent of the parties
that each Transaction entered into under this Master Confirmation comply with
the requirements of Rule 10b5-1(c)(1)(i)(A) and (B) and each Transaction entered
into under this Master Confirmation shall be interpreted to comply with the
requirements of Rule 10b5-1(c).
 
(b) Counterparty will not seek to control or influence GS&Co. to make “purchases
or sales” (within the meaning of Rule 10b5-1(c)(1)(i)(B)(3)) under any
Transaction entered into under this Master Confirmation, including, without
limitation, GS&Co.’s decision to enter into any hedging transactions.
Counterparty represents and warrants that it has consulted with its own advisors
as to the legal aspects of its adoption and implementation of this Master
Confirmation and each Supplemental Confirmation under Rule 10b5-1.
 
10

--------------------------------------------------------------------------------


(c) Counterparty acknowledges and agrees that any amendment, modification,
waiver or termination of this Master Confirmation or the relevant Supplemental
Confirmation must be effected in accordance with the requirements for the
amendment or termination of a “plan” as defined in Rule 10b5-1(c). Without
limiting the generality of the foregoing, any such amendment, modification,
waiver or termination shall be made in good faith and not as part of a plan or
scheme to evade the prohibitions of Rule 10b-5, and no such amendment,
modification, waiver or termination shall be made at any time at which
Counterparty or any officer, director, manager or similar person of Counterparty
is aware of any material non-public information regarding Counterparty or the
Shares.
 
8.  Counterparty Purchases. Counterparty (or any “affiliated purchaser” as
defined in Rule 10b-18 under the Exchange Act (“Rule 10b-18”)) shall not,
without the prior written consent of GS&Co., directly or indirectly purchase any
Shares (including by means of a derivative instrument), listed contracts on the
Shares or securities that are convertible into, or exchangeable or exercisable
for Shares (including, without limitation, any Rule 10b-18 purchases of blocks
(as defined in Rule 10b-18)) during any Relevant Period (as extended pursuant to
the provisions hereof). During this time, any such purchases by Counterparty
shall be made through GS&Co., or if not through GS&Co., with the prior written
consent of GS&Co. (which shall not be unreasonably withheld), and in compliance
with Rule 10b-18 or otherwise in a manner that Counterparty and GS&Co.
reasonably believe is in compliance with applicable requirements. However, the
foregoing shall not limit Counterparty’s ability, pursuant to its employee
incentive plan, to re-acquire Shares in connection with the related equity
transactions or to limit Counterparty’s ability to withhold shares to cover tax
liabilities associated with such equity transaction or otherwise restrict
Counterparty’s ability to repurchase Shares under privately negotiated
transactions with any of its employees, officers, directors or affiliates, so
long as any re-acquisition, withholding or repurchase does not constitute a
“Rule 10b-18 purchase” (as defined in Rule 10b-18). Furthermore, this Section
shall not restrict any purchase by Counterparty of Shares effected during any
suspension of any Valuation Period in accordance with Section 6(b).
 
9.  Additional Termination Event. The declaration of any Extraordinary Dividend
by the Issuer during the Valuation Period for any Transaction will constitute an
Additional Termination Event, with Counterparty as the sole Affected Party and
all Transactions hereunder as the Affected Transactions.
 
10.  Additional Event of Default. The following occurrence will constitute an
Event of Default for purposes of Section 5(a) of the Agreement (with
Counterparty considered to be the Defaulting Party): Counterparty fails to
perform any obligation required to be performed under any other agreement
between Counterparty and GS&Co. or its affiliated entities.
 
11.  Automatic Termination Provisions. Notwithstanding anything to the contrary
in Section 6 of the Agreement:
 
(a)  If a Termination Price is specified in one or more Supplemental
Confirmations, then an Additional Termination Event with Counterparty as the
sole Affected Party and all Transactions to which such Supplemental
Confirmations relate as Affected Transactions will automatically occur without
any notice or action by GS&Co. or Counterparty if the price of the Shares on the
Exchange at any time falls below such Termination Price. The Exchange Business
Day that the price of the Shares on the Exchange at any time falls below the
Termination Price will be the “Early Termination Date” for purposes of the
Agreement.
 
(b)  Notwithstanding anything to the contrary in Section 6(d) of the Agreement,
following the occurrence of such an Additional Termination Event, GS&Co. will
notify Counterparty of the amount owing under Section 6(e) of the Agreement
within a commercially reasonable time period (with such period based upon the
amount of time, determined by GS&Co. (or any of its Affiliates) in its sole
discretion, that it would take to unwind any of its Hedge Position(s) related to
the Transaction in a commercially reasonable manner based on relevant market
indicia). For purposes of the “Net Share Settlement Upon Early Termination”
provisions herein, the date that such notice is effective shall constitute the
Net Share Valuation Date and the Early Termination Date.
 
12.  Special Provisions for Merger Transactions. Notwithstanding anything to the
contrary herein or in the Equity Definitions, Counterparty shall,
 
11

--------------------------------------------------------------------------------


(a) prior to the opening of trading in the Shares on any day during any
Valuation Period on which Counterparty makes, or expects to be made, any public
announcement (as defined in Rule 165(f) under the Securities Act of 1933, as
amended) of any Merger Transaction, notify GS&Co. of such public announcement;
 
(b) promptly notify GS&Co. following any such announcement that such
announcement has been made;
 
(c) promptly provide GS&Co. with written notice specifying (i) Counterparty’s
average daily Rule 10b-18 Purchases (as defined in Rule 10b-18) during the three
full calendar months immediately preceding the Announcement Date that were not
effected through GS&Co. or its affiliates and (ii) the number of Shares
purchased pursuant to the proviso in Rule 10b-18(b)(4) under the Exchange Act
for the three full calendar months preceding the Announcement Date. Such written
notice shall be deemed to be a certification by Counterparty to GS&Co. that such
information is true and correct. In addition, Counterparty shall promptly notify
GS&Co. of the earlier to occur of the completion of such transaction and the
completion of the vote by target shareholders. Counterparty acknowledges that
any such notice may cause the terms of any Transaction to be adjusted or such
Transaction to be terminated; accordingly, Counterparty acknowledges that its
delivery of such notice must comply with the standards set forth in Section 6;
and
 
(d) GS&Co. in good faith and commercially reasonable discretion may (i) suspend
the Valuation Period and postpone the Valuation Date or (ii) treat the
occurrence of such public announcement as an Additional Termination Event with
Counterparty as the sole Affected Party and the Transactions hereunder as the
Affected Transactions.
 
“Merger Transaction” means any merger, acquisition or similar transaction
involving a recapitalization as contemplated by Rule 10b-18(a)(13)(iv) under the
Exchange Act.
 
13.  Special Calculation and Settlement Following Early Termination.
Notwithstanding anything to the contrary in this Master Confirmation or any
Supplemental Confirmation hereunder, in the event that an Early Termination Date
occurs or is designated with respect to one or more Transactions (each an
“Elected Transaction” and collectively, the “Elected Transactions”), then GS&Co.
may elect, in its sole discretion, by notice to Counterparty, to have
Counterparty deliver the Number of Early Settlement Shares to GS&Co. on the date
that such notice is effective and either (x) GS&Co. shall pay to Counterparty
the Special Termination Amount, if such amount is positive, or (y) Counterparty
shall either (1) pay to GS&Co. the absolute value of the Special Termination
Amount, if such amount is negative, or (2) elect for the provisions set forth
opposite “Net Share Settlement Upon Early Termination” to apply except that all
references in such provision to “the Early Termination Amount” shall be replaced
with references to “the Special Termination Amount”.
 
To the extent that Counterparty elects to deliver Early Settlement Shares to
GS&Co. accompanied by an effective Registration Statement (as defined in Annex B
and satisfactory to GS&Co. in its reasonable discretion) covering such Shares,
Counterparty must be in compliance with the conditions specified in paragraph 3
in Annex B hereto at the time of such delivery. If Counterparty elects to
deliver Unregistered Settlement Shares (as defined in Annex B) to GS&Co.,
Counterparty and GS&Co. will negotiate in good faith on acceptable procedures
and documentation relating to the sale of such Unregistered Settlement Shares.
Counterparty and GS&Co. agree that the payment of the Special Termination Amount
and the delivery of the Early Settlement Shares satisfy in full any obligation
of a party to make any payments pursuant to Section 6(e) of the Agreement or
Article 12 of the Equity Definitions, as the case may be, in respect of the
Elected Transactions.
 
“Number of Early Settlement Shares” means a number of Shares (“Early Settlement
Shares”) as determined by GS&Co. in a good faith and commercially reasonable
manner based on its or any of its Affiliates’ Hedge Positions with respect to
the Elected Transactions under this Master Confirmation.
 
12

--------------------------------------------------------------------------------


“Special Termination Amount” means the sum of (a) the product of (i) the Number
of Early Settlement Shares multiplied by (ii) a per Share price (the “Early
Termination Price”) determined by GS&Co. in a good faith and commercially
reasonable manner based on relevant market indicia, including GS&Co.’s funding
costs associated with Early Settlement Shares and costs incurred or estimated to
be incurred by GS&Co. in connection with the purchase and sale of Shares in
order to close out GS&Co.’s or any of its Affiliates’ Hedge Positions with
respect to each Affected Transaction and, in the event that Counterparty
delivers Unregistered Shares to GS&Co., whether GS&Co. and Counterparty have
agreed on acceptable procedures and documentation relating to such Unregistered
Shares as described above and (b) any amount owing under Section 6(e) of the
Agreement, in respect of the Elected Transactions by GS&Co. to Counterparty
(expressed as a positive number) or by Counterparty to GS&Co. (expressed as a
negative number).
 
14.  Acknowledgments. The parties hereto intend for:
 
(a)  each Transaction to be a “securities contract” as defined in Section 741(7)
of the Bankruptcy Code, a “swap agreement” as defined in Section 101(53B) of the
Bankruptcy Code and a “forward contract” as defined in Section 101(25) of the
Bankruptcy Code, and the parties hereto to be entitled to the protections
afforded by, among other Sections, Sections 362(b)(6), 362(b)(17), 362(b)(27),
362(o), 546(e), 546(g), 555, 556, 560 and 561 of the Bankruptcy Code;
 
(b)  the Agreement to be a “master netting agreement” as defined in Section 101
(38A) of the Bankruptcy Code;
 
(c)  a party’s right to liquidate or terminate any Transaction, net out or
offset termination values or payment amounts, and to exercise any other remedies
upon the occurrence of any Event of Default or Termination Event under the
Agreement with respect to the other party or any Extraordinary Event that
results in the termination or cancellation of any Transaction to constitute a
“contractual right” (as defined in the Bankruptcy Code);
 
(d)  any cash, securities or other property transferred as performance
assurance, credit support or collateral with respect to each Transaction to
constitute “margin payments” (as defined in the Bankruptcy Code); and
 
(e)  all payments for, under or in connection with each Transaction, all
payments for the Shares and the transfer of such Shares to constitute
“settlement payments” and “transfers” (as defined in the Bankruptcy Code).
 
15.  Credit Support Documents. The parties hereto acknowledge that no
Transaction hereunder is secured by any collateral.
 
16.  Calculations on Early Termination and Set-Off. 
 
(a)  Notwithstanding anything to the contrary in the Agreement or the Equity
Definitions, the calculation of any Settlement Amounts or Unpaid Amounts shall
be calculated separately for (A) all Terminated Transactions in the Shares of
the Issuer that qualify as equity under applicable accounting rules
(collectively, the “Equity Shares”) as determined by the Calculation Agent and
(B) all other Terminated Transactions under the Agreement including, without
limitation, Transactions in Shares other than those of the Issuer (collectively,
the “Other Shares”) and the netting and set-off provisions of the Agreement
shall only operate to provide netting and set-off (i) among Terminated
Transactions in the Equity Shares and (ii) among Terminated Transactions in the
Other Shares. In no event shall the netting and set-off provisions of the
Agreement operate to permit netting and set-off between Terminated Transactions
in the Equity Shares and Terminated Transactions in the Other Shares.
 
(b)  The parties agree that upon the occurrence of an Event of Default or
Termination Event with respect to a party who is the Defaulting Party or an
Affected Party (“X”), the other party (“Y”) will have the right (but not be
obliged) without prior notice to X or any other person to set-off or apply any
obligation of X owed to Y (or any Affiliate of Y) (whether or not matured or
contingent and whether or not arising under the Agreement, and regardless of the
currency, place of payment or booking office of the obligation) against any
obligation of Y (or any Affiliate of Y) owed to X (whether or not matured or
contingent and whether or not arising under the Agreement, and regardless of the
currency, place of payment or booking office of the obligation). Y will give
notice to the other party of any set-off effected under this Section 16.
 
13

--------------------------------------------------------------------------------


Amounts (or the relevant portion of such amounts) subject to set-off may be
converted by Y into the Termination Currency at the rate of exchange at which
such party would be able, acting in a reasonable manner and in good faith, to
purchase the relevant amount of such currency. If any obligation is
unascertained, Y may in good faith estimate that obligation and set-off in
respect of the estimate, subject to the relevant party accounting to the other
when the obligation is ascertained. Nothing in this Section 16 shall be
effective to create a charge or other security interest. This Section 16 shall
be without prejudice and in addition to any right of set-off, combination of
accounts, lien or other right to which any party is at any time otherwise
entitled (whether by operation of law, contract or otherwise).”
 
(c) Notwithstanding anything to the contrary in the foregoing, GS&Co. agrees not
to set off or net amounts due from Counterparty with respect to any Transaction
against amounts due from GS&Co. to Counterparty with respect to contracts or
instruments that are not Equity Contracts. “Equity Contract” means any
transaction or instrument that does not convey rights to GS&Co. senior to claims
of common stockholders in the event of Counterparty’s bankruptcy.
 
17.  Payment Date upon Early Termination. Notwithstanding anything to the
contrary in Section 6(d)(ii) of the Agreement, all amounts calculated as being
due in respect of an Early Termination Date under Section 6(e) of the Agreement
will be payable on the day that notice of the amount payable is effective.
 
18.  Delivery on Initial Settlement Date. For the avoidance of doubt, GS&Co. may
satisfy its obligation to deliver Shares on the Initial Settlement Date by
making separate deliveries of Shares at more than one time on the Initial
Settlement Date, so long as the aggregate number of Shares so delivered is equal
to the Number of Shares.
 
19.  Claim in Bankruptcy. GS&Co. agrees that in the event of the bankruptcy of
Counterparty, GS&Co. shall not have rights or assert a claim that is senior in
priority to the rights and claims available to the shareholders of the common
stock of Counterparty.
 
20.  Governing Law. The Agreement, this Master Confirmation and each
Supplemental Confirmation and all matters arising in connection with the
Agreement, this Master Confirmation and each Supplemental Confirmation shall be
governed by, and construed and enforced in accordance with, the laws of the
State of New York (without reference to its choice of laws doctrine).
 
21.  Offices.
 
(a)  The Office of GS&Co. for each Transaction is: One New York Plaza, New York,
New York 10004.
 
(b)  The Office of Counterparty for each Transaction is: 500 Volvo Parkway,
Chesapeake, Virginia 23320.
 
22.  Arbitration.
 
(a)  All parties to this Confirmation are giving up the right to sue each other
in court, including the right to a trial by jury, except as provided by the
rules of the arbitration forum in which a claim is filed.
 
(b)  Arbitration awards are generally final and binding; a party’s ability to
have a court reverse or modify an arbitration award is very limited.
 
(c)  The ability of the parties to obtain documents, witness statements and
other discovery is generally more limited in arbitration than in court
proceedings.
 
(d)  The arbitrators do not have to explain the reason(s) for their award.
 
14

--------------------------------------------------------------------------------


(e)  The panel of arbitrators will typically include a minority of arbitrators
who were or are affiliated with the securities industry, unless Counterparty is
a member of the organization sponsoring the arbitration facility, in which case
all arbitrators may be affiliated with the securities industry.
 
(f)  The rules of some arbitration forums may impose time limits for bringing a
claim in arbitration. In some cases, a claim that is ineligible for arbitration
may be brought in court.
 
(g)  The rules of the arbitration forum in which the claim is filed, and any
amendments thereto, shall be incorporated into this Confirmation.
 
(h)  Counterparty agrees that any and all controversies that may arise between
Counterparty and GS & Co., including, but not limited to, those arising out of
or relating to the Agreement or any Transaction hereunder, shall be determined
by arbitration conducted before The New York Stock Exchange, Inc. (“NYSE”) or
NASD Dispute Resolution (“NASD-DR”), or, if the NYSE and NASD-DR decline to hear
the matter, before the American Arbitration Association, in accordance with
their arbitration rules then in force. The award of the arbitrator shall be
final, and judgment upon the award rendered may be entered in any court, state
or federal, having jurisdiction.
 
(i)  No person shall bring a putative or certified class action to arbitration,
nor seek to enforce any pre-dispute arbitration agreement against any person who
has initiated in court a putative class action or who is a member of a putative
class who has not opted out of the class with respect to any claims encompassed
by the putative class action until: (i) the class certification is denied; (ii)
the class is decertified; or (iii) Counterparty is excluded from the class by
the court.
 
(j)  Such forbearance to enforce an agreement to arbitrate shall not constitute
a waiver of any rights under this Confirmation except to the extent stated
herein.
 
23.  Counterparts. This Master Confirmation may be executed in any number of
counterparts, all of which shall constitute one and the same instrument, and any
party hereto may execute this Master Confirmation by signing and delivering one
or more counterparts.
 






15

--------------------------------------------------------------------------------







 
Counterparty hereby agrees (a) to check this Master Confirmation carefully and
immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by GS&Co.) correctly sets forth the terms of the agreement between
GS&Co. and Counterparty with respect to any particular Transaction to which this
Master Confirmation relates, by manually signing this Master Confirmation or
this page hereof as evidence of agreement to such terms and providing the other
information requested herein and immediately returning an executed copy to
Equity Derivatives Documentation Department, facsimile No. 212-428-1980/83.
 
Yours faithfully,
 


 
GOLDMAN, SACHS & CO.
 
By: /s/ Conrad Langenegger      
 
Authorized Signatory
 
Agreed and accepted by:
 


 
DOLLAR TREE STORES, INC.
 


By: /s/ Kent A. Kleeberger       
Name: Kent A. Kleeberger
Title: Senior Vice-President and CFO
 







--------------------------------------------------------------------------------







 
ANNEX A
 


 
SUPPLEMENTAL CONFIRMATION
 
To:
Dollar Tree Stores, Inc.
500 Volvo Parkway
Chesapeake, VA 23320
 
From:
 
Goldman, Sachs & Co.
 
Subject:
 
Accelerated Stock Buyback
 
Ref. No:
 
[Insert Reference No.]
 
Date:
 
[Insert Date]

 


The purpose of this Supplemental Confirmation is to confirm the terms and
conditions of the Transaction entered into between Goldman, Sachs & Co.
(“GS&Co.”) and Dollar Tree Stores, Inc. (“Counterparty” and together with
GS&Co., the “Contracting Parties”) on the Trade Date specified below. This
Supplemental Confirmation is a binding contract between GS&Co. and Counterparty
as of the relevant Trade Date for the Transaction referenced below.
 
1. This Supplemental Confirmation supplements, forms part of, and is subject to
the Master Confirmation dated as of December 8, 2006 (the “Master Confirmation”)
between the Contracting Parties, as amended and supplemented from time to time.
All provisions contained in the Master Confirmation govern this Supplemental
Confirmation except as expressly modified below.
 
2. The terms of the Transaction to which this Supplemental Confirmation relates
are as follows:
 


 
Trade Date:
 
[ ], 2006
 
First Valuation Date:
 
[The first day of the Calculation Period with respect to the Collared ASB
Transaction.]
 
Initial Share Price:
 
USD[ ] per Share.
 
Scheduled Valuation Date:
 
[ ]
 
First Acceleration Date:
 
[The First Acceleration Date for the Collared ASB Transaction.]
 
Number of Shares:
 
[ ]
 
Settlement Price Adjustment Amount:
 
USD[ ] per Share
 
Initial Purchase Price:
 
USD[50,000,000]
 
[Termination Price:
 
USD[ ] per Share]
 
[Increase/Decrease in Reserved Shares]:
 
[ ] Shares

 
3. Counterparty represents and warrants to GS&Co. that neither it (nor any
“affiliated purchaser” as defined in Rule 10b-18 under the Exchange Act) have
made any purchases of blocks pursuant to the proviso in Rule 10b-18(b)(4) under
the Exchange Act during the four full calendar weeks immediately preceding the
Trade Date other than through GS&Co.
 
A-1

--------------------------------------------------------------------------------


4. This Supplemental Confirmation may be executed in any number of counterparts,
all of which shall constitute one and the same instrument, and any party hereto
may execute this Supplemental Confirmation by signing and delivering one or more
counterparts.
 
Counterparty hereby agrees (a) to check this Supplemental Confirmation carefully
and immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by GS&Co.) correctly sets forth the terms of the agreement between
GS&Co. and Counterparty with respect to this Transaction, by manually signing
this Supplemental Confirmation or this page hereof as evidence of agreement to
such terms and providing the other information requested herein and immediately
returning an executed copy to Equity Derivatives Documentation Department,
facsimile No. 212-428-1980/83.
 
Yours sincerely,
 


 
GOLDMAN, SACHS & CO.
 
By: ___________________________________ 
 
Authorized Signatory
 
Agreed and accepted by:
 


 
DOLLAR TREE STORES, INC.
 


By: __________________________________________
Name:
Title:
 




 

A-2

--------------------------------------------------------------------------------







 
ANNEX B
 
NET SHARE SETTLEMENT PROCEDURES
 
1. The following Net Share Settlement Procedures shall apply to the extent that
Net Share Settlement applies under the Master Confirmation:
 
2. Net Share Settlement shall be made by delivery on the Net Share Settlement
Date of a number of Shares satisfying the conditions set forth in paragraph 3
below with a value equal to the Forward Cash Settlement Amount (the “Registered
Settlement Shares”), with such Shares’ value based on the Net Share Settlement
Price, or a number of Shares not satisfying such conditions with a value equal
to the Forward Cash Settlement Amount (the “Unregistered Settlement Shares”),
with such Shares’ value based on the value thereof to GS&Co. (which value shall
take into account a commercially reasonable illiquidity discount), in each case
as determined by the Calculation Agent.


 
3. Counterparty may only deliver Registered Settlement Shares pursuant to
paragraph 2 above if:
 
(a) a registration statement covering public resale of the Registered Settlement
Shares by the GS&Co. (the “Registration Statement”) shall have been filed with,
and declared effective by, the Securities and Exchange Commission under the
Securities Act on or prior to the date of delivery, and no stop order shall be
in effect with respect to the Registration Statement; a printed prospectus
relating to the Registered Settlement Shares (including any prospectus
supplement thereto, the “Prospectus”) shall have been delivered to GS&Co., in
such quantities as GS&Co. shall reasonably have requested, on or prior to the
date of delivery;
 
(b) the form and content of the Registration Statement and the Prospectus
(including, without limitation, any sections describing the plan of
distribution) shall be satisfactory to GS&Co.;
 
(c) as of or prior the date of delivery, GS&Co. and its agents shall have been
afforded a reasonable opportunity to conduct a due diligence investigation with
respect to Counterparty customary in scope for underwritten offerings of equity
securities and the results of such investigation are satisfactory to GS&Co., in
its discretion; and
 
(d) as of the date of delivery, an agreement (the “Underwriting Agreement”)
shall have been entered into with GS&Co. in connection with the public resale of
the Registered Settlement Shares by GS&Co. substantially similar to underwriting
agreements customary for underwritten offerings of equity securities, in form
and substance satisfactory to GS&Co., which Underwriting Agreement shall
include, without limitation, provisions substantially similar to those contained
in such underwriting agreements relating to the indemnification of, and
contribution in connection with the liability of, GS&Co. and its affiliates.
 
4. If Counterparty delivers Unregistered Settlement Shares pursuant to paragraph
2 above:
 
(a) all Unregistered Settlement Shares shall be delivered to GS&Co. (or any
affiliate of GS&Co. designated by GS&Co.) pursuant to the exemption from the
registration requirements of the Securities Act provided by Section 4(2)
thereof;
 
(b) as of or prior to the date of delivery, GS&Co. and any potential purchaser
of any such shares from GS&Co. (or any affiliate of GS&Co. designated by GS&Co.)
identified by GS&Co. shall be afforded a commercially reasonable opportunity to
conduct a due diligence investigation with respect to Counterparty customary in
scope for private placements of equity securities (including, without
limitation, the right to have made available to them for inspection all
financial and other records, pertinent corporate documents and other information
reasonably requested by them); and
 
B-1

--------------------------------------------------------------------------------


(c) as of the date of delivery, Counterparty shall enter into an agreement (a
“Private Placement Agreement”) with GS&Co. (or any affiliate of GS&Co.
designated by GS&Co.) in connection with the private placement of such shares by
Counterparty to GS&Co. (or any such affiliate) and the private resale of such
shares by GS&Co. (or any such affiliate), substantially similar to private
placement purchase agreements customary for private placements of equity
securities, in form and substance commercially reasonably satisfactory to
GS&Co., which Private Placement Agreement shall include, without limitation,
provisions substantially similar to those contained in such private placement
purchase agreements relating to the indemnification of, and contribution in
connection with the liability of, GS&Co. and its affiliates, and shall provide
for the payment by Counterparty of all fees and expenses in connection with such
resale, including all fees and expenses of counsel for GS&Co., and shall contain
representations, warranties and agreements of Counterparty reasonably necessary
or advisable to establish and maintain the availability of an exemption from the
registration requirements of the Securities Act for such resales.
 
5. GS&Co., itself or through an affiliate (the “Selling Agent”) or any
underwriter(s), will sell all, or such lesser portion as may be required
hereunder, of the Registered Settlement Shares or Unregistered Settlement Shares
and any Makewhole Shares (as defined below) (together, the “Settlement Shares”)
delivered by Counterparty to GS&Co. pursuant to paragraph 6 below commencing on
the Net Share Settlement Date and continuing until the date on which the
aggregate Net Proceeds (as such term is defined below) of such sales, as
determined by GS&Co., is equal to the Forward Cash Settlement Amount (such date,
the “Final Resale Date”). If the proceeds of any sale(s) made by GS&Co., the
Selling Agent or any underwriter(s), net of any fees and commissions (including,
without limitation, underwriting or placement fees) customary for similar
transactions under the circumstances at the time of the offering, together with
carrying charges and expenses incurred in connection with the offer and sale of
the Shares (including, but without limitation to, the covering of any
over-allotment or short position (syndicate or otherwise)) (the “Net Proceeds”)
exceed the Forward Cash Settlement Amount, GS&Co. will refund, in U.S. Dollars,
such excess to Counterparty on the date that is three (3) Business Days
following the Final Resale Date, and, if any portion of the Settlement Shares
remains unsold, GS&Co. shall return to Counterparty on that date such unsold
Shares.
 
6. If the Calculation Agent determines that the Net Proceeds received from the
sale of the Registered Settlement Shares or Unregistered Settlement Shares or
any Makewhole Shares, if any, pursuant to this paragraph 6 are less than the
Forward Cash Settlement Amount (the amount in U.S. Dollars by which the Net
Proceeds are less than the Forward Cash Settlement Amount being the “Shortfall”
and the date on which such determination is made, the “Deficiency Determination
Date”), Counterparty shall on the Exchange Business Day next succeeding the
Deficiency Determination Date (the “Makewhole Notice Date”) deliver to GS&Co.,
through the Agent, a notice of Counterparty’s election that Counterparty shall
either (i) pay an amount in cash equal to the Shortfall on the day that is one
(1) Business Day after the Makewhole Notice Date, or (ii) deliver additional
Shares. If Counterparty elects to deliver to GS&Co. additional Shares, then
Counterparty shall deliver additional Shares in compliance with the terms and
conditions of paragraph 3 or paragraph 4 above, as the case may be (the
“Makewhole Shares”), on the first Clearance System Business Day which is also an
Exchange Business Day following the Makewhole Notice Date in such number as the
Calculation Agent reasonably believes would have a market value on that Exchange
Business Day equal to the Shortfall. Such Makewhole Shares shall be sold by
GS&Co. in accordance with the provisions above; provided that if the sum of the
Net Proceeds from the sale of the originally delivered Shares and the Net
Proceeds from the sale of any Makewhole Shares is less than the Forward Cash
Settlement Amount then Counterparty shall, at its election, either make such
cash payment or deliver to GS&Co. further Makewhole Shares until such Shortfall
has been reduced to zero.
 
 
7. Notwithstanding the foregoing, in no event shall the number of Settlement
Shares, be greater than the Reserved Shares minus the amount of any Shares
actually delivered under any other Transaction(s) under this Master Confirmation
(the result of such calculation, the “Capped Number”). Counterparty represents
and warrants (which shall be deemed to be repeated on each day that a
Transaction is outstanding) that the Capped Number is equal to or less than the
number of Shares determined according to the following formula:
 
B-2

--------------------------------------------------------------------------------


A - B
 

 
Where
A = the number of authorized but unissued shares of the Issuer that are not
reserved for future issuance on the date of the determination of the Capped
Number; and

 

   
B = the maximum number of Shares required to be delivered to third parties if
Counterparty elected Net Share Settlement of all transactions in the Shares
(other than Transactions in the Shares under this Master Confirmation) with all
third parties that are then currently outstanding and unexercised.

 

Forward to Exhibit 10.3 [ex10_3.htm]
 
Return to Form 10K [form10k.htm]